Nebraska Advance Sheets
	                      WTJ SKAVDAHL LAND v. ELLIOTT	971
	                            Cite as 285 Neb. 971

            WTJ Skavdahl Land LLC, a Nebraska limited
            liability company, appellee, v. Sandra Elliott,
              P ersonal R epresentative of the Estate of
                 Evelyn Elliott, deceased, and Sandra
                     Elliott, appellants, and Lynn
                       Elliott et al., appellees.
                                   ___ N.W.2d ___

                        Filed May 24, 2013.     No. S-12-688.

 1.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     tries factual questions de novo on the record and, as to questions of both fact and
     law, is obligated to reach a conclusion independent of the conclusion reached by
     the trial court.

  Appeal from the District Court for Sioux County: Travis P.
O’Gorman, Judge. Reversed.
  John F. Simmons, of Simmons Olsen Law Firm, P.C., for
appellants.
   Steven C. Smith, of Smith, Snyder & Petitt, G.P., for appel-
lee WTJ Skavdahl Land LLC.
      Wright, Connolly, Stephan, Miller-Lerman, and Cassel, JJ.
   Connolly, J.
   WTJ Skavdahl Land LLC is the surface owner of land in
Sioux County, Nebraska. Skavdahl sued the owners of severed
mineral interests in that land under Nebraska’s dormant min-
eral statutes1 to reacquire their allegedly abandoned interests.
Mineral interests are deemed abandoned unless the “record
owner” has taken certain steps to publicly exercise his or her
ownership rights during the 23 years preceding the surface
owner’s suit.2 This case presents the same issue that we con-
fronted in Gibbs Cattle Co. v. Bixler3: whether the “record
owner” may be determined only from the register of deeds in
the county where the interests are located or also from other

 1	
      See Neb. Rev. Stat. §§ 57-228 to 57-231 (Reissue 2010).
 2	
      See § 57-229.
 3	
      Gibbs Cattle Co. v. Bixler, ante p. 952, ___ N.W.2d ___ (2013).
    Nebraska Advance Sheets
972	285 NEBRASKA REPORTS



public records, such as probate records in the county. For
the reasons set forth in Gibbs Cattle Co., we conclude that
the “record owner” of mineral interests, as used in § 57-229,
includes an individual identified by probate records in the
county where the interests are located. We reverse the district
court’s contrary ruling.

                         BACKGROUND
   In its complaint, Skavdahl named Sandra Elliott, both per-
sonally and as the personal representative of the estate of
Evelyn Elliott, as one of the people allegedly having mineral
interests in the land. Skavdahl alleged that under Nebraska’s
dormant mineral statutes, Sandra had abandoned her interests
and that those interests should be vested in Skavdahl.
   Although Evelyn had died in 1999, the register of deeds
still listed her as the owner of the disputed mineral interests.
Sandra, as the personal representative of Evelyn’s estate, took
charge of the probate process, though it had not been com-
pleted. That said, none of the probate records (such as the
inventory sheets, deed of distribution, or inheritance tax deter-
minations) specifically mentioned Evelyn’s mineral interests.
But Evelyn’s will devised all of her property to the cotrustees
of the “S&G Living Trust,” and Sandra was the last surviv-
ing trustee. As such, Sandra filed an answer claiming that she
owned the disputed mineral interests through Evelyn’s will
and that she had publicly exercised her ownership rights. She
requested that the court order all title to the mineral interests
to remain in her.
   Skavdahl moved for summary judgment, which the court
granted. The court first determined that Sandra’s only inter-
est in the mineral interests was as the last surviving trustee
of the S&G Living Trust. The court then concluded that
Evelyn was the record owner of the mineral interests because
she was the person listed in the register of deeds. And the
court determined that although Evelyn’s mineral interests
transferred through her will,4 this was not a public exercise

 4	
      See, Neb. Rev. Stat. § 30-2401 (Reissue 2008); Wheelock v. Heath, 201
      Neb. 835, 272 N.W.2d 768 (1978).
                        Nebraska Advance Sheets
	                      WTJ SKAVDAHL LAND v. ELLIOTT	973
	                            Cite as 285 Neb. 971

of ownership because it occurred by operation of law rather
than by Evelyn’s action. Sandra does not challenge this latter
determination on appeal.
   Furthermore, the court concluded that Sandra was not a
“record owner” of the mineral interests, and so it was immate-
rial whether she had exhausted the 23-year statutory period.
The court noted that the dormant mineral statutes did not
define the term “record owner,” but that it was defined in Neb.
Rev. Stat. § 19-4017.01 (Reissue 2012) as being “the fee owner
of real property as shown in the records of the register of deeds
office in the county in which the business area is located.” The
court concluded that to satisfy the dormant mineral statutes’
purpose, “record owner” could only mean the person listed
in the register of deeds in the county where the property was
located. The court vested title to the disputed mineral interests
in Skavdahl.
                 ASSIGNMENTS OF ERROR
   Sandra alleges, reordered and restated, that the court erred
in (1) concluding that she was not the “record owner” of the
disputed mineral interests and (2) terminating her rights to the
mineral interests and vesting them in Skavdahl.
                  STANDARD OF REVIEW
   [1] On appeal from an equity action, an appellate court tries
factual questions de novo on the record and, as to questions of
both fact and law, is obligated to reach a conclusion indepen-
dent of the conclusion reached by the trial court.5
              ANALYSIS AND CONCLUSION
   For the reasons set forth in Gibbs Cattle Co.,6 we con-
clude that the “record owner” of mineral interests, as used in
§ 57-229, includes an individual identified by probate records
in the county where the interests are located. We reverse.
                                                    R eversed.
   McCormack, J., participating on briefs.
   Heavican, C.J., not participating.

 5	
      Peterson v. Sanders, 282 Neb. 711, 806 N.W.2d 566 (2011).
 6	
      Gibbs Cattle Co., supra note 3.